


109 HRES 955 IH: Calling for sustainable peace in the Middle

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 955
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Farr submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Calling for sustainable peace in the Middle
		  East.
	
	
		That the House of
			 Representatives—
			(1)calls on all parties in the Middle East to
			 observe a cease-fire and renew efforts to create a sustainable peace;
			(2)calls on the
			 United States and the international community to assist in the reconstruction
			 and rebuilding efforts in areas in the Middle East that are affected by
			 violence; and
			(3)urges all parties
			 to recognize the right of the State of Israel to exist.
			
